

 
Exhibit 10.16
 
FINANCING AGREEMENT
 
 
This Agreement is made as of this  1st day of April, 2008, by and between
National Lampoon, Inc., a Delaware corporation ("NL”) and Red Rock Productions,
Inc., a Nevada corporation (“RRP”) regarding funding arrangements for various
theatrical and home video marketing and “prints and advertising” (“P&A”)  to be
distributed by NL as follows:
 
1. Loan:  RRP agrees to fund the prints and advertising (P&A) budgets for a
series of motion pictures to be distributed by NL.  The total amount to be
funded per picture will not exceed Five Hundred Thousand Dollars, with a going
in budget to be prepared for each picture.  The total amount to be outstanding
at any time under this agreement will not exceed Two Million Dollars
($2,000,000.00) (unless otherwise agreed to in writing by the parties), with
payments to be made by the specific films funded.  It is expressly understood
that NL is not a borrower or guarantor under any of the P&A funding, the only
recourse available is against the specific film funded, with no cross
collateralization.   NL is hereby directed to pay RRP directly from any proceeds
due to each picture prior to any payments to the picture or any affiliates.
 
2. Recoupment of Investment: RRP will be entitled to recoup its investment plus
a premium of twenty percent (20%) of the amount funded.  RRP may take a security
interest in the Picture to the extent of the actual amount of the funding plus
the premium.
 
3. Contingent Participation:  RRP will be entitled to five percent (5%) of all
net contingent proceeds from the Picture.
 
4. Representations and Warranties: NL hereby represents and warrants to RRP
that:
 
(a) Powers and Authority: It is duly incorporated, validly existing and in good
standing. It has the corporate power and all necessary rights and title to enter
into and perform this Agreement and the transactions contemplated hereby or
referred to herein and has taken all necessary action to authorize the entry
into and performance of this Agreement and such transactions.
 
(b) Legal Validity: This Agreement constitutes a legal, valid and binding
obligation of NL and is in proper form for enforcement against it.
 
(c) Non-Conflict With Laws: To the best of NL’s knowledge, the entry into and
performance of this Agreement and the transactions contemplated hereby do not
and will not conflict with: (i) any existing law or regulation or any official
or judicial order, or (ii) its articles of incorporation, or (iii) any agreement
or document to which it is a party or which is binding upon it or any of its
assets.
 
Without limiting the generality of the foregoing, NL represents and warrants
that to the best of its knowledge, there are not now any liens, claims,
encumbrances, legal proceedings, restrictions, agreements or understandings
which might conflict or interfere with, limit, derogate from, or be inconsistent
with or otherwise affect any of the provisions of this Agreement or any of the
representations or warranties of NL contained herein, including without
limitation, any U.C.C. filings, copyright assignments or other liens,
inconsistent herewith or offsets or other costs charged against the Picture by
any distributor pursuant to cross-collateralization agreements or otherwise.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Consents: All authorizations, approvals, consents, licenses, exemptions,
filings, registrations, notarizations and other matters, official or otherwise,
required or advisable in connection with the entry into, performance, validity
and enforceability of this Agreement and the transactions contemplated hereby NL
have been or will be obtained or effected and are or will be in full force and
effect (other than the registration of security interests to be created pursuant
hereto).
 
(e) Litigation: No litigation, arbitration or administrative proceedings are
threatened or, to its knowledge, pending which call into question the validity
or performance of its obligations hereunder.
 
(f) Survival: The Production Company's warranties, representations and
agreements are of the essence of this Agreement and shall survive the early
termination hereof. None of the Production Company's warranties, representations
or agreements shall in any way be limited by reason of any investigation made by
NL or on behalf of NL regarding said warranties, representations or agreements.
 
6. Indemnification by NL: NL shall, at its own expense, indemnify, save and hold
harmless RRP and its successors, licensees, assigns, agents, representatives and
affiliates from and against any and all claims, demands, causes of action,
obligations, liability, loss, damage, cost and expenses (including reasonable
attorneys' fees), incurred or sustained by reason of or arising out of any
breach or alleged breach of any of the warranties, representations or agreements
herein made by NL, or from any reliance upon any such warranties,
representations or agreements. If any person or entity shall make any claim or
institute any suit or proceeding alleging any facts, which, if true, would
constitute a breach by NL of any warranty, representation or agreement herein
made, NL shall give prompt written notice of same to NL and NL shall undertake
at its own cost and expense the defense thereof and shall supply competent and
experienced counsel to defend any such suit or proceeding. RRP may also engage
his own counsel in connection with any such suit or proceeding.
 
7. Accounting and Reports by NL:
 
(a) NL shall maintain complete books and records with respect to the
distribution and exploitation of the Pictures.  NL shall render to RRP, on no
less than a semi-annual basis for the first two years after initial distribution
of the Picture, a written statement of monies spent by RRP hereunder, if any
("RRP Statement"), and such RRP Statement shall be accompanied by a statement
showing any amounts due to RRP from the picture. Thereafter, RRP Statements
shall be provided annually for as long as the Picture generates net profits.  
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
If any error is made by NL in any RRP Statement, it may be corrected by NL
within two (2) years thereafter by making any necessary deductions or additions
on subsequent RRP Statements, or at NL's option by rendering an Amended NL
Statement.  Each RRP Statement shall be rendered within ninety (90) days
following the end of each accounting period.  Any RRP Statement rendered by NL
hereunder shall be deemed conclusively true and correct and binding upon RRP,
shall constitute an account stated and be incontestable unless RRP delivers to
NL in writing specific objections, setting forth specific transactions or items
objected to and the basis of such objections, within one (1) year from the date
of such RRP Statement.
 
(b) RRP shall have the right to examine the books and records of NL to the
extent they pertain to the Picture.  Such examination shall be made during
reasonable business hours, upon reasonable advance written notice, at the
regular place of business of  NL where such books and records are maintained,
and shall be conducted on RRP’s behalf and at RRP's expense by the RRP's
designee.  Such examination shall not be made more frequently than every other
year, and no more than once with respect to any accounting period or RRP
Statement rendered hereunder.  With respect to any accounting period for which
an RRP Statement has been rendered by RRP, such examination shall be permitted
only for a period of one year from the date such RRP Statement was received by
RRP. RRP's examination shall be limited to those records relating to the Picture
and under no circumstances shall RRP have the right to examine records relating
to NL's business generally or relating to other motion pictures for purposes of
comparison or otherwise.
 
(c) No action, suit or proceeding arising out of this Agreement or concerning
RRP Statement or other accounting rendered by NL hereunder or to the period of
time to which such RRP Statement or accounting relates may be maintained against
NL unless commenced within one (1) year after the date such RRP Statement or
accounting is received by RRP.
 
8. Business Opportunities: Each of the parties acknowledges that neither party
will in any way be restricted from any other business activity (including any
motion picture activity), whether or not competitive to the Pictures produced
pursuant to this Agreement, it being agreed that so-called "corporate and/or
joint venture opportunities" or fiduciary opportunities in relation to any such
other activities are hereby waived by each of the parties.
 
9. Additional Documents: Each of the parties agree to execute any additional
documents which may be required or be desirable to fully effectuate the purposes
and intent of this Agreement or to carry out the obligations of the parties
hereunder, provided that they are not inconsistent with the provisions of this
Agreement.
 
10. Notices: All notices hereunder shall be in writing and shall be served by
personal delivery to RRP or the Production Company, as the case may be, or by
registered or certified mail, return receipt requested, or by telegram or FAX,
addressed as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
National Lampoon, Inc.
8228 Sunset Boulevard
Los Angeles, CA 90046
 
Red Rock Pictures Holdings, Inc.
8228 Sunset Blvd
Los Angeles, CA 90046
 
Any party may change its address at any time by written notice to the other
parties. Notices served by mail shall be deemed to be served three (3) business
days next following deposit in the U.S. mails, and in the case of telegrams on
the next business day following delivery of the notice to the telegraph office,
charges prepaid.
 
11. Assignment: NL shall have the right to assign all or any part of its right
or obligations hereunder to any third party. RRP shall have no rights to assign
without NL’s consent. Nothing contained in this sentence shall prevent any party
from assigning its right to receive monies hereunder.
 
12. Miscellaneous:
 
(a) This Agreement may not be modified except by written agreement signed by
each of the parties hereto.
 
(b) This Agreement shall in no event be construed as a third party beneficiary
contract and is not intended for the benefit of any person or company whomsoever
except the parties hereto.
 
(c) No waiver by one party of a breach or default by the other party shall be
deemed to be a waiver of any preceding, continuing or succeeding breach of the
same or any other provision of this Agreement.
 
(d) Each party acknowledges that no representation or warranty not expressly set
forth in this Agreement has been made or relied upon by the other party, it
being agreed that this Agreement constitutes the entire Agreement of the parties
regarding the subject matter hereof and supersedes all prior Agreements with
respect thereto.
 
(e) This Agreement has been entered into in the State of California and shall be
construed and enforced under and subject to the laws of said state.
 
(f) Should there be any dispute between the parties concerning the
interpretation of this Agreement or concerning an alleged breach of this
Agreement, which the parties are unable to resolve after consultation with each
other, such dispute shall be decided by arbitration pursuant to the regulations
and procedures of the American Arbitration Association. The parties agree that
any award rendered by the American Arbitration Association may be entered in the
appropriate state or federal court located within the state of California.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
18. Attorneys' Fees: In any action or proceeding between or among the parties
hereto to interpret or enforce any of the provisions hereof, the prevailing
party shall, in addition to any other award of damages or other remedy, be
entitled to reasonable attorneys' fees and costs.
 
WHEREFORE, the parties have executed this Agreement on the date first above
written.
 
 
National Lampoon, Inc.
 
 
By: _______________________
 
 
Its: _______________________
 
Red Rock Pictures Holdings, Inc.
 
By: _______________________
 
Its: _______________________